DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 March 2021 has been entered.

Status of Claims
This office action is responsive to the amendment filed 05 March 2021. As directed by the amendment claims 24-33 have been added, and claims 1-23 have been cancelled. Thus, claims 24-33 are presently pending in this application.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
an eye for treating dry eye syndrome, the system comprising: 
an electromagnetic field generator arranged to provide a time varying electromagnetic field having: 
an output pulse duration of between 200 - 400 microseconds; 
a rate of change of between 10K and 20K Tesla per second; and 
a pulse rate of 1 - 50 Hz; and 
a positioner configured for locating an output of said electromagnetic field generator at said periocular region of the eye.

25. (Currently Amended) [[A]]The system according to claim 24 and wherein said electromagnetic field generator is operative to generate a predetermined sequence of pulses forming a treatment session.

26. (Currently Amended) [[A]]The system according to claim 25 and wherein said treatment session comprises time intervals during which a series of pulses [[is]]are generated and time intervals during which no series of pulses [[is]]are generated.

27. (Currently Amended) A method for treating dry eye syndrome by applying electromagnetic stimulation to a periocular region of [[the]]an eye, the method comprising: 
generating a time varying electromagnetic field, said time varying electromagnetic field having: 
an output pulse duration of between 200 - 400 microseconds; 

a pulse rate of 1 - 50 Hz; and 
locating said time varying electromagnetic field at said periocular region of the eye.

28. (Currently Amended) [[A]]The method according to claim 27 and wherein said generating said time varying electromagnetic field comprises providing an electromagnetic field generator.

29. (Currently Amended) [[A]]The method according to claim 28 and wherein said providing said electromagnetic field generator comprises providing a wearable device.

30. (Currently Amended) [[A]]The method according to claim 29 and wherein said providing said wearable device comprises providing a head mountable device.

31. (Currently Amended) [[A]]The method according to claim 28 and wherein said locating comprises locating said electromagnetic field generator at a distance of less than 10 cm from said periocular region of the eye.

32. (Currently Amended) [[A]]The method according to claim 27 and wherein said generating a time varying electromagnetic field comprises generating a predetermined sequence of pulses forming a treatment session.

The method according to claim 32 and wherein said treatment session comprises time intervals during which a series of pulses [[is]]are generated and time intervals during which no series of pulses [[is]]are generated.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claims, a system and method for treating dry eye syndrome by applying electromagnetic stimulation to a periocular region of an eye, the system and method comprising, generating a time varying electromagnetic field having an output pulse duration of between 200-400 microseconds; a rate of change of between 10K and 20K Tesla per second; and a pulse rate of 1-50 Hz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791